IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WYATT WALDROP,1                          §
                                             §   No. 108, 2019
           Respondent Below,                 §
           Appellant,                        §
                                             §
           v.                                §   Court Below–Family Court
                                             §   of the State of Delaware
    PIPER BELL,                              §
                                             §   File No.     CN16-01555
           Petitioner Below,                 §   Petition No. 19-03991
           Appellee.                         §


                               Submitted: March 29, 2019
                               Decided:   April 4, 2019


                                            ORDER

         After careful consideration of the Notice to Show Cause, it appears to the

Court that:

         (1)    The appellant, Wyatt Waldrop, filed this appeal from a Family Court

Commissioner’s February 27, 2019 order, which Waldrop describes in his notice of

appeal as a protection from abuse order. The Senior Court Clerk issued a notice

under Supreme Court Rule 29(b) directing Waldrop to show cause why his appeal




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
should not be dismissed for this Court’s lack of jurisdiction to consider an appeal

from the decision of a Family Court Commissioner.2

      (2)     Waldrop failed to respond to the Notice to Show Cause within the

required ten-day period. Under these circumstances, dismissal of the appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 26(b), that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




2
   See Redden v. McGill, 549 A.2d 695, 698 (Del. 1988) (holding that findings and
recommendations of masters that have not been subject to meaningful judicial review are not
deemed final judgments appealable to this Court).


                                            2